Name: Commission Regulation (EC) No 2895/94 of 25 November 1994 re-establishing the levying of customs duties and ending the charges against tariff ceilings opened in 1994, on certain textile products originating in Indonesia, Thailand and the Philippines, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: trade;  tariff policy;  Asia and Oceania;  leather and textile industries
 Date Published: nan

 30. 11 . 94 No L 305/9Official Journal of the European Communities COMMISSION REGULATION (EC) No 2895/94 of 25 November 1994 re-establishing the levying of customs duties and ending the charges against tariff ceilings opened in 1994, on certain textile products originating in Indonesia, Thailand and the Philippines, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff preferences for 1991 in respect of textile products originating in developing countries ('), extended for 1994 by Regulation (EC) No 3668/93 (2), and in particular Article 12 thereof, Whereas pursuant to Article 10 of that Regulation, preferential tariff treatment shall be accorded for 1994 for each category of products subjected in Annexes I and II to individual ceilings within the limits of the quantities specified in column 8 of its Annex I and column 7 of its Annex II, in respect of certain or each of the countries or territories of origin specified in column 5 of the same Annexes ; whereas Article 1 1 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question as soon as the relevant individual ceilings are reached at Community level ; whereas as provided for in the third paragraph of Article 12 of the said Regulation, the Commission may, after the preferential period, take measures to stop quantities being charged against any particular tariff limit if these limits were exceeded particularly as a result of regularizations of imports actually made during the preferential tariff period ; Whereas, in respect of products of the order Nos and origins indicated in the table below, the relevant ceilings were fixed at the levels indicated in that table ; whereas that ceiling was reached on the date indicated below, by charges of the imports into the Community of the products in question : Order No Origin Period Ceiling Date 40.0150 Indonesia 1.1  30. 6.1994 113 500 pieces 19. 5. 1994 1.7 - 31.12.1994 113500 pieces 11.10.1994 40.0180 Indonesia 1 . 1  30. 6.1994 56 tonnes 11 . 4.1994 1.7 - 31.12.1994 56 tonnes 14. 9.1994 40.0180 Thailand 1.1 - 30 . 6.1994 56 tonnes 12. 4. 1994 1.7 - 31.12.1994 56 tonnes 12. 10. 1994 40.0330 Philippines 1.1  30. 6. 1994 121 tonnes 18. 7. 1994 1.7 - 31.12. 1994 121 tonnes 11.10. 1994 40.0880 Indonesia 1.1  30. 6. 1994 4 tonnes 24. 6. 1994 1.7  31.12.1994 4 tonnes 11.10.1994 Whereas it is appropriate to re-establish the levying of customs duties and to take measures to stop quantities being charged against the said ceilings for the products in question, (') OJ No L 370, 31 . 12. 1990, p. 39. (4 OJ No L 338 , 31 . 12. 1993, p. 22. 30. 11 . 94No L 305/10 Official Journal of the European Communities HAS ADOPTED THIS REGULATION : Article 1 1 . The levying of customs duties, suspended from 1 July to 31 December 1994, pursuant to Regulation (EEC) No 3832/90, shall be re-established on imports into the Community of the products indicated in the table below : 2. No further quantities shall be charged against the tariff ceilings opened from 1 January to 30 June 1994 by Regulation (EEC) No 3832/90, relating to the products indicated in the table below : Order No Category (Unit) CN code Description Origin 40.0150 15 6202 11 00 Women's or girls' woven overcoats, Indonesia ex 6202 12 10 raincoats and other coats, cloaks and ex 620212 90 capes : jackets and blazers, of wool, of ex 6202 13 10 cotton or of man-made textile fibres ex 620213 90 (other than parkas) (of category 21 ) 6204 31 00 6204 32 90 6204 33 90 6204 39 19 6210 30 00 40.0180 18 6207 11 00 Men's and boys' singlets and other Indonesia 6207 19 00 vests, underpants, briefs, nightshirts, Thailand 6207 21 00 pyjamas, bathrobes, dressing gowns and 6207 22 00 similar articles, other than knitted or 6207 29 00 crocheted 6207 91 6207 92 00 6207 99 00 6208 1 1 00 Women's and girls' singlets and other 6208 19 10 vests, slips, petticoats, briefs, panties, 6208 19 90 nightdresses, pyjamas, negliges, 6208 21 00 bathrobes, dressing gowns and similar 6208 22 00 articles, other than knitted or crocheted 6208 29 00 6208 91 10 6208 91 90 6208 92 10 6208 92 90 6208 99 00 40.0330 33 5407 20 1 1 Woven pile fabrics and chenille fabrics Philippines 6305 3i 9j (other than terry towelling or terry ,, og fabrics of cotton and narrow woven fabrics) and tufted textile fabrics of wool, of cotton or of man-made textile fibres 40.0880 88 ex 6209 10 00 Stockings, socks and sockettes, not Indonesia ex 6209 20 00 knitted or crocheted, other clothing ex 6209 30 00 accessories, other than for babies, other ex 6209 90 00 than knitted or crocheted 621710 00 6217 90 00 30. 11 . 94 Official Journal of the European Communities No L 305/11 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 3 December 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 November 1994. For the Commission Karel VAN MIERT Member of the Commission